Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/17/19 has been considered. Document CH517222 was not considered since an English translation was not provided.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw connections as set forth in claims 4, 8, 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
5. 	Claims 3, 4, 6, 7, 8, 9 are objected to because of the following informalities:  The phrases “”partly dispensed with”, “largely dispensed with” and “completely dispensed with” when defining the connections made between wall elements is unclear under 37 C.F.R. 1.75(a) since from the language as broadly as used does not adequately set forth which wall elements of the plurality of wall elements have these connections and which do not; and since the term “dispensed” as used could be interpreted as meaning to get rid of a connection between wall elements or to provide a connection between wall elements.  The language used in claims 3, 4, 6, 7, 8 and 9 is interpreted as meaning that there exist wall elements that have screw (claims 4, 8, 9) or adhesive (claims 3, 6, 7) connections therebetween. Appropriate correction is required.
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe (US 2006/0237259 A1).
Re claim 10:  Lowe teaches plastic-coated loudspeaker housing (figure 2), comprising:
a loudspeaker housing comprising a plurality of housing wall
elements (EPS panels joined together, paragraph [0020]; and 
a layer of plastic which covers the loudspeaker housing on
an outside and which coats corner regions of housing wall elements
of the plurality of housing wall elements butting against one
another (use of high-density material that coats the outer surfaces (paragraph [0020]) where this high-density material includes plastic (paragraph [0017])).
9. 	Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (U.S. patent 4,964,482).
Re claim 1:  Meyer teaches a method for producing a plastic-coated loudspeaker housing (figure 2),
the method comprising:
putting together a loudspeaker housing form a plurality of
housing wall elements (see multiple sectional elements (8) that make up shell (4);

surface coating the put-together loudspeaker housing by
introducing a liquid, curable plastic into the mold (note that layer 9 is made of a plastic material (column 3, line 9) which is molded (satisfying the claimed liquid curable plastic).
Re claim 2: note that when form shell (4) it does not achieve a robustness desired and therefor an additional molded layer is used for obtaining a speaker enclosure that is more rigid (see column 3, lines 19-34)  
Re claim 3: note that layer (9) is used as an adhesive when filling breaks or holes when the multi-sectional board (8) are connected (see discussion in column 2, lines 2-6) with the layer acting as an adhesive connection between the multi-sectional board (8)
Re claims 6-7: note that when forming layer (9) over multi-section wall (8) an adhesive connection between the walls are formed satisfying the language “largely dispensed with”, claim 6 and “completely dispensed with”, claim 7 
Claim Rejections - 35 USC § 103
10. 	Claims 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Hruby (U.S. Patent 4,509,615)).
Re claims 4, 8 and 9:  The teaching of Meyer is discussed above and incorporated herein.  Meyer however does not teach the use of screw connections between wall elements to form the housing.  Hruby teaches to use screw connection(s) to form a loudspeaker housing (column 4, lines 39-44) as an alternative to a bonding medium.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate replace the bonding material used in Meyer with a screw type of . 
Allowable Subject Matter
11. 	Claims 5, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed plastic-coated loudspeaker housing which includes the features provided by claim 10 that additionally includes a fastening cavity in a region of abutment of the corner connections between the wall elements and where this cavity is filled with plastic, with this plastic being included as part of the plastic layer that covers the outside of the speaker housing as set forth in claim 11 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 12-16 depend upon those features of claim 11.  The claimed method including in combination the features of claim 1 that additionally includes a fastening cavity in a region of abutment of the corner connections between the wall elements that is filled with a liquid curable plastic during surface coating as set forth in claim 5 is neither taught by nor an obvious variation of the art of record. 
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gamble teaches a speaker enclosure having walls connected with screws and bonding material.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 















								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/21/22